DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 25 May 2021.
Claims 1-14 are pending and have been presented for examination.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN (U.S. Patent Application Publication #2020/0225851) in view of SPENCER (U.S. Patent Application Publication #2019/0012114).

1. KLEIN discloses A memory controller, coupled to a memory device and a host device and configured to control access operations of the memory device (see [0028]-[0031]: storage controller enables the host system to access the storage media), comprising: a buffer memory (see [0040]: write buffers implemented in DRAM); a host interface (see [0037]: host interface 206), coupled to the host device and configured to write data received from the host device into the buffer memory (see [0048]: data received from the host and stored in the write buffer memory) and issue a buffer memory write complete notification after the data has been written in the buffer memory (see SPENCER below); a microprocessor (see [0038]: storage controller includes processor cores), configured to trigger a data protection operation (see [0038]: the processor cores of the storage controller can implement the media write manager, the write manager can also be implemented in hardware associated with the RAID encoder) in response to the buffer memory write complete notification (see [0048]-[0050]: once the data is written to the buffer {write is complete} a parity operation and an ECC operation are triggered for the data, either one of these operations are considered a data protection operation); and a data protection engine (see [0048]: RAID encoder executing the media write manager), configured to perform the data protection operation according to the data written in the buffer memory to generate protection information corresponding to the data (see [0048]-[0050]: generation of parity data and ECC data), wherein the microprocessor is configured to directly trigger the data protection operation after confirming that the data has been written in the buffer memory (see [0038]: the processor cores of the storage controller direct the control of the media write manager and the RAID encoder).
SPENCER discloses the following limitations that are not disclosed by KLEIN: issue a buffer memory write complete notification after the data has been written in the buffer memory (see [0050]: write complete notification sent to host when data is stored in the write buffer).  In a writeback environment, signaling completion of the write when the data is stored in the buffer allows the host to move on to other tasks and allows for scheduling writes in the storage system at an appropriate time (see [0050]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLEIN to issue a write complete notification, as disclosed by SPENCER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for scheduling write commands at an appropriate time, as taught by SPENCER.  KLEIN and SPENCER are analogous/in the same field of endeavor as both references are directed to managing writes sent to a storage system.

2. The memory controller of claim 1, wherein the data received from the host device comprises a plurality of portions, and the microprocessor is configured to directly drive the data protection engine to perform the data protection operation on each portion of the data after confirming that the portion of the data has been written in the buffer memory (see KLEIN [0048], [0051], [0053], [0055]: first, second, third and fourth write data written to the first, second, third and fourth buffer respectively).

3. The memory controller of claim 1, further comprising: a memory interface, coupled to the memory device, wherein in response to the buffer memory write complete notification (see SPENCER [0050]: write complete notification when data is stored in the buffer), the microprocessor is further configured to drive the memory interface to perform a data write operation (see KLEIN [0044]: firmware of the storage controller causes data to be sent for programming to the NAND flash), and in the data write operation, the memory interface is configured to write the data written in the buffer memory into the memory device (see KLEIN [0050]: data in the first write buffer is sent for programming to the NAND die).

5. The memory controller of claim 3, wherein performance time of the data protection operation corresponding to the data and performance time of the data write operation corresponding to the data are overlapped (see KLEIN [0048]-[0050]: data in the buffer is written to the NAND memory while parity data is retained by the RAID encoder, [0055]-[0057]: after the fourth write data is received and written to the flash, the parity data from the previous four write operations are then written to the flash, the timing of the write operation and the parity operation overlap).

6. The memory controller of claim 3, wherein the microprocessor is configured to drive the data protection engine to perform the data protection operation corresponding to the data before the data write operation corresponding to the data is completed (see KLEIN [0048]-[0050]: parity and ECC is calculated on the first write data before that write data is programmed to the flash memory).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by KLEIN (U.S. Patent Application Publication #2020/0225851).

8. KLEIN discloses A data processing method, performed by a memory controller coupled to a memory device (see [0028]-[0031]: storage controller enables the host system to access the storage media), comprising: writing data received from a host device into a buffer memory of the memory controller (see [0048]: data received from the host and stored in the write buffer memory); and directly performing a data protection operation to generate protection information corresponding to the data after the data has been written in the buffer memory (see [0048]-[0050]: generation of parity data and ECC data; [0038]: the processor cores of the storage controller direct the control of the media write manager and the RAID encoder).

9. The data processing method of claim 8, wherein the data received from the host device comprises a plurality of portions, and a data protection engine of the memory controller is directly driven to perform the data protection operation on each portion of the data after the portion of the data has been written in the buffer memory (see [0048], [0051], [0053], [0055]: first, second, third and fourth write data written to the first, second, third and fourth buffer respectively).

10. The data processing method of claim 8, further comprising: performing a data write operation to write the data written in the buffer memory into the memory device after the data has been written in the buffer memory (see [0044]: firmware of the storage controller causes data to be sent for programming to the NAND flash; [0050]: data in the first write buffer is sent for programming to the NAND die).

12. The data processing method of claim 10, wherein performance time of the data protection operation corresponding to the data and performance time of the data write operation corresponding to the data are overlapped (see [0048]-[0050]: data in the buffer is written to the NAND memory while parity data is retained by the RAID encoder, [0055]-[0057]: after the fourth write data is received and written to the flash, the parity data from the previous four write operations are then written to the flash, the timing of the write operation and the parity operation overlap).

13. The data processing method of claim 10, wherein the data protection operation corresponding to the data is performed before the data write operation corresponding to the data is completed (see [0048]-[0050]: parity and ECC is calculated on the first write data before that write data is programmed to the flash memory).

Allowable Subject Matter
Claims 4, 7, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/           Primary Examiner, Art Unit 2136